Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212)312-3000
(800) 352-0001



SURETY BOND

Issuer: GMACM Home Equity Loan
        Trust 2005-HE1 Policy Number: 05030011
Control Number: 0010001

Insured Obligations:

--------------------------------------------------------------------------------

$991,087,000 in aggregate maximum principal amount of
GMACM Home Equity Loan-Backed Term Notes, Series 2005-HE1,
Class A-1, Class A-2 and Class A-3 and
GMACM Home Equity Loan-Backed Variable Pay Revolving Notes,
Series 2005-HE1, Class A-1 VPRN, Class A-2 VPRN
and Class A-3 VPRN (collectively, the “Notes”)

Indenture Trustee: Wells Fargo Bank, N.A.

Financial Guaranty Insurance Company (“Financial Guaranty”), a New York stock
insurance company, in consideration of the right of Financial Guaranty to
receive monthly premiums pursuant to the Indenture (as defined below) and the
Insurance Agreement referred to therein, and subject to the terms of this Surety
Bond, hereby unconditionally and irrevocably agrees to pay each Insured Amount,
to the extent set forth in the Indenture, to the Indenture Trustee named above
or its successor, as trustee for the Holders of the Notes, except as otherwise
provided herein with respect to Preference Amounts. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Annex A attached to the Indenture as in effect and executed on the date
hereof.

The term “Insured Amount” for any Payment Date means (1) any Deficiency Amount
for such Payment Date and the Notes and (2) any Preference Amount to be paid
pursuant to the terms of this Surety Bond on the Payment Date in respect of the
Notes.

The term “Deficiency Amount” means, with respect to any Payment Date and the
Notes, as applicable, an amount, if any, equal to the sum of:

  (1) the amount by which the aggregate amount of accrued interest on the Notes,
excluding any Relief Act Shortfalls for that Payment Date, at the respective
Note Rates on that Payment Date exceeds the amount on deposit in the Note
Payment Account available for interest distributions on the Notes on that
Payment Date; and


  (2) (i) with respect to any Payment Date that is not the Final Payment Date,
any Liquidation Loss Amount with respect to the Mortgage Loans for that Payment
Date, to the extent not distributed as part of the Principal Distribution Amount
to the Holders of the Notes on such Payment Date or deposited into the Funding
Account as part of the Principal Distribution Amount for such Payment Date or
applied to reduce the Overcollateralization Amount on such Payment Date; or


(ii)         on the Final Payment Date, the aggregate outstanding principal
balance of the Notes to the extent otherwise not paid on that date.


The term “Final Payment Date” for each Class of the Notes means the Payment Date
occurring in August, 2035.

Financial Guaranty will pay a Deficiency Amount with respect to the Notes by
12:00 noon (New York City Time) in immediately available funds to the Indenture
Trustee on the later of (i) the second Business Day following the Business Day
on which Financial Guaranty shall have received Notice that a Deficiency Amount
is due in respect of the Notes, and (ii) the Payment Date on which the related
Deficiency Amount is payable to the Holders of the Notes pursuant to the
Indenture, for disbursement to the Holders of the Notes in the same manner as
other payments with respect to the Notes are required to be made. Any Notice
received by Financial Guaranty after 12:00 noon New York City time on a given
Business Day or on any day that is not a Business Day shall be deemed to have
been received by Financial Guaranty on the next succeeding Business Day.

Upon payment of a Deficiency Amount hereunder, Financial Guaranty shall be fully
subrogated to the rights of the Holders of the Notes to receive the amount so
paid. Financial Guaranty’s obligations with respect to the Notes hereunder with
respect to each Payment Date shall be discharged to the extent funds consisting
of the related Deficiency Amount are received by the Indenture Trustee on behalf
of the Holders of the Notes for payment to such Holders, as provided in the
Indenture and herein, whether or not such funds are properly applied by the
Indenture Trustee.

If any portion or all of any amount that is insured hereunder that was
previously distributed to a holder of Notes is recoverable and recovered from
such Holder as a voidable preference by a trustee in bankruptcy pursuant to the
U.S. Bankruptcy Code pursuant to a final non-appealable order of a court
exercising proper jurisdiction in an insolvency proceeding (such recovered
amount, a “Preference Amount”), Financial Guaranty will pay on the guarantee
described in the first paragraph hereof, an amount equal to each such Preference
Amount by 12:00 noon on the second Business Day following receipt by Financial
Guaranty on a Business Day of (x) a certified copy of the court order requiring
the return of the Preference Amount, together with an opinion of counsel
satisfactory to Financial Guaranty that the order is final and not subject to
appeal (a “Final Order”), (y) an assignment, in form reasonably satisfactory to
Financial Guaranty, irrevocably assigning to Financial Guaranty all rights and
claims of the Indenture Trustee and/or such Holder of the Notes relating to or
arising under any Notes against the debtor who paid such Preference Amount and
constituting an appropriate instrument, in form satisfactory to Financial
Guaranty, appointing Financial Guaranty as the agent of the Indenture Trustee
and/or such Holder in respect of such Preference Amount, including without
limitation in any legal proceeding related to the Preference Amount, and (z) a
Notice appropriately completed and executed by the Indenture Trustee or such
Holder, as the case may be. Such payment shall be made to the receiver,
conservator, debtor-in-possession or trustee in bankruptcy named in the Final
Order and not to the Indenture Trustee or Holder of the Notes directly (unless
the Holder has previously paid such amount to such receiver, conservator,
debtor-in-possession or trustee named in such Final Order in which case payment
shall be made to the Indenture Trustee for distribution to the Holder upon
delivery of proof of such payment reasonably satisfactory to Financial
Guaranty). Notwithstanding the foregoing, in no event shall Financial Guaranty
be (i) required to make any payment under this Surety Bond in respect of any
Preference Amount to the extent such Preference Amount is comprised of amounts
previously paid by Financial Guaranty hereunder, or (ii) obligated to make any
payment in respect of any Preference Amount, which payment represents a payment
of the principal amount of any Notes, prior to the time Financial Guaranty
otherwise would have been required to make a payment in respect of such
principal, in which case Financial Guaranty shall pay the balance of the
Preference Amount when such amount otherwise would have been required.

Any of the documents required under clauses (x) through (z) of the preceding
paragraph that are received by Financial Guaranty after 12:00 noon New York City
time on a given Business Day or on any day that is not a Business Day shall be
deemed to have been received by Financial Guaranty on the next succeeding
Business Day. If any notice received by Financial Guaranty is not in proper form
or is otherwise insufficient for the purpose of making a claim under this Surety
Bond, it will be deemed not to have been received by Financial Guaranty, and
Financial Guaranty will promptly so advise the Indenture Trustee, and the
Indenture Trustee may submit an amended Notice. All payments made by Financial
Guaranty hereunder in respect of Preference Amounts will be made with Financial
Guaranty’s own funds.

This Surety Bond is non-cancelable for any reason, including nonpayment of any
premium. The premium on this Surety Bond is not refundable for any reason,
including the payment of any Notes prior to their respective maturities. This
Surety Bond shall expire and terminate without any action on the part of
Financial Guaranty or any other Person on the date that is the later of (i) the
date that is one year and one day following the date on which the Notes shall
have been paid in full and (ii) if any insolvency proceeding with respect to
which the Depositor is the debtor has been commenced on or prior to the date
specified in clause (i) above, the 30th day after the entry of a final,
non-appealable order in resolution or settlement of such proceeding.

A monthly premium shall be due and payable in arrears as provided in the
Indenture and the Insurance Agreement.

This Surety Bond is subject to and shall be governed by the laws of the State of
New York, without giving effect to the conflicts of laws principles thereof. The
proper venue for any action or proceeding on this Surety Bond shall be the
County of New York, State of New York. The insurance provided by this Surety
Bond is not covered by the New York Property/Casualty Insurance Security Fund
(New York Insurance Code, Article 76).

To the fullest extent permitted by applicable law, Financial Guaranty hereby
waives, solely for the benefit of Holders of the Notes all defenses of any kind
(including, without limitation, the defense of fraud in inducement or fact, any
defense based on any duty claimed to arise from the doctrine of “utmost good
faith” or any similar or related doctrine or any other circumstances that would
have the effect of discharging a surety, guarantor or any other person in law or
in equity) that Financial Guaranty otherwise might have asserted as a defense to
its obligation to pay in full any amounts that have become due and payable in
accordance with the terms and conditions of this Policy. Nothing in this
paragraph, however, shall be deemed to constitute a waiver of any rights,
remedies, claims or counterclaims that Financial Guaranty may have with respect
to the Issuer or GMACM, or any of their affiliates.

“Notice” means a written notice in the form of Exhibit A to this Surety Bond by
registered or certified mail or telephonic or telegraphic notice, subsequently
confirmed by written notice delivered via telecopy, telex or hand delivery from
the Indenture Trustee to Financial Guaranty specifying the information set forth
therein. “Holder” means, as to a particular Note, the person, other than the
Issuer, who, on the applicable Payment Date, is entitled under the terms of such
Note to a distribution thereon. “Indenture” means the Indenture relating to the
Notes by and between the Issuer and the Indenture Trustee, dated as of March 29,
2005. “Insurance Agreement” means the Insurance and Indemnity Agreement, among
Financial Guaranty, GMAC Mortgage Corporation, Walnut Grove Mortgage Loan Trust
2003-A, Residential Asset Mortgage Products, Inc., the Issuer, and the Indenture
Trustee, dated as of March 29, 2005. “Servicing Agreement” means the Servicing
Agreement relating to the Notes by and among GMAC Mortgage Corporation, as
Servicer, the Issuer, and the Indenture Trustee, dated as of March 29, 2005.

In the event that payments under any Note are accelerated, nothing herein
contained shall obligate Financial Guaranty to make any payment of principal or
interest on such Note on an accelerated basis, unless such acceleration of
payment by Financial Guaranty is at the sole option of Financial Guaranty; it
being understood that a payment shortfall in respect of the redemption of any
Note by reason of the repurchase of the Trust Estate pursuant to Section 8.08 of
the Servicing Agreement does not constitute acceleration for the purposes
hereof.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Financial Guaranty has caused this Surety Bond to be affixed
with its corporate seal and to be signed by its duly authorized officer in
facsimile to become effective and binding upon Financial Guaranty by virtue of
the countersignature of its duly authorized representative.

President

Effective Date: March 29, 2005 Authorized Representative

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF NONPAYMENT

AND DEMAND FOR PAYMENT OF INSURED AMOUNTS

To: Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
Attention: General Counsel

Telephone: (212) 312-3000
Telecopier: (212) 312-3220



Re: $991,087,000 in aggregate maximum principal amount of GMACM
 Home Equity Loan-Backed Term Notes, Series 2005-HE1, Class A-1,
Class A-2 and Class A-3 and GMACM Home Equity Loan-Backed Variable
Pay Revolving Notes, Series 2005-HE1, Class A-1 VPRN, Class A-2
VPRN and Class A-3 VPRN (collectively, the “Notes”)
Policy No. 05030011 (the “Surety Bond”)

      

Payment Date: ___________________________

We refer to that certain Indenture, dated as of March 29, 2005 (the
“Indenture”), by and between GMACM Home Equity Loan Trust 2005-HE1, as Issuer,
and Wells Fargo Bank, N.A., as Indenture Trustee (the “Indenture Trustee”),
relating to the above referenced Notes. All capitalized terms not otherwise
defined herein or in the Surety Bond shall have the same respective meanings
assigned to such terms in the Indenture.

(a) The Indenture Trustee has determined under the Indenture that in respect of
the Payment Date:


  (1) The insured portion of the distribution on the Notes in respect of the
Payment Date that is due to be received on ______________ under the Indenture,
is equal to $_____________, consisting of


  (A) $ ___________ in respect of interest on the Notes, which is calculated as
the amount by which:


  (i) $____________, constituting the aggregate amount of accrued interest on
the Notes, excluding any Relief Act Shortfalls, for the Payment Date; exceeds


  (ii) $___________, representing the amount on deposit in the Note Payment
Account available for interest distributions to the Notes on the Payment Date;
plus


  (B) $_____________ in respect of principal of the Notes, which is calculated
as the amount by which


  (i) Liquidation Loss Amounts with respect to the Mortgage Loans for the
Payment Date, which total $_________, exceed


  (ii) the sum of


(x)         $___________, representing the Liquidation Loss Distribution Amount
distributed to the Holders for the Payment Date;


(y)         $___________, representing the Liquidation Loss Distribution Amount
deposited into the Funding Account for the Payment Date; and


(z)         $____________, representing the amount of the reduction in the
Overcollateralization Amount for the Payment Date.


(2)         [The amount to be paid to the Holders of the Notes on the Final
Payment Date, which occurs on _____________, is $____________.]


(3)         The amounts available in the Note Payment Account to be distributed
on such Payment Date on the Notes pursuant to the Indenture in payment of the
items identified in items (1) and (2) above, as reduced by any portion thereof
that has been deposited in the Note Payment Account but may not be withdrawn
therefrom pursuant to an order of a United States bankruptcy court of competent
jurisdiction imposing a stay pursuant to Section 362 of the United States
Bankruptcy Code), is


--------------------------------------------------------------------------------

        Please be advised that, accordingly, a Deficiency Amount exists for the
Payment Date identified above for the Notes in the amount of $__________. This
Deficiency Amount constitutes an Insured Amount payable by Financial Guaranty
under the Surety Bond.

[In addition, attached hereto is a copy of the Final Order in connection with a
Preference Amount in the amount set forth therein, together with an assignment
of rights and appointment of agent and other documents required by the Surety
Bond in respect of Preference Amounts. The amount of the Preference Amount is
$______________. This Preference Amount constitutes an Insured Amount payable by
Financial Guaranty under the Surety Bond.]

Accordingly, pursuant to the Indenture, this statement constitutes a notice for
payment of an Insured Amount by Financial Guaranty in the amount of
$_______________ under the Surety Bond.

(b)     No payment claimed hereunder is in excess of the amount payable under
the Surety Bond.

The amount requested in this Notice should be paid to: [Payment Instructions]

Any person who knowingly and with intent to defraud any insurance company or
other person files an application for insurance or statement of claim containing
any materially false information or conceals for the purpose of misleading,
information concerning any fact material thereto, commits a fraudulent insurance
act, which is a crime, and shall also be subject to a civil penalty not to
exceed Five Thousand Dollars ($5,000.00) and the stated value of the claim for
each such violation.

        IN WITNESS WHEREOF, the Indenture Trustee has executed and delivered
this Notice of Nonpayment and Demand for Payment of Insured Amounts this _____
day of ______________________.

________________________________________,
as Indenture Trustee

By: ___________________________________

Title: ___________________________________